Case 1:21-cv-22440-KMW Document 63 Entered on FLSD Docket 09/03/2021 Page 1 of 5




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-22440-CIV-WILLIAMS/MCALILEY

  DONALD J. TRUMP, et al.,

                       Plaintiffs,
  v.

  FACEBOOK, INC. and MARK
  ZUCKERBERG,

              Defendants.
  _____________________________/

             DEFENDANTS’ MOTION FOR KATHERINE EPSTEIN
        TO APPEAR PRO HAC VICE, CONSENT TO DESIGNATION AND
  REQUEST TO ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING1

            In accordance with Local Rule 4(b) of the Rules Governing the Admission, Practice, Peer

  Review, and Discipline of Attorneys for the Southern District of Florida, the undersigned

  respectfully moves for the admission pro hac vice of Katherine Epstein of Kirkland & Ellis LLP,

  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004, (202) 389-5000, for purposes of

  appearance as co-counsel on behalf of Defendants Facebook, Inc. and Mark Zuckerberg, in the

  above-styled case only, and, pursuant to Section 2B of the CM/ECF Administrative Procedures,

  to permit Ms. Epstein to electronically receive electronic filings in this case, and in support

  thereof states as follows:

            1.         Ms. Epstein is not admitted to practice in the Southern District of Florida and is a

  member in good standing of the District of Columbia Bar and the Bar of the State of New York.


  1 Ms. Epstein sought pro hac vice admission under the name “Kate Epstein” (D.E. 57). The
  Court denied that request without prejudice, noting that “Kate Epstein is not listed as a member
  of the bar of a court listed in the Motion” (D.E. 62). This motion and accompanying certification
  use Ms. Epstein’s complete first name, as it appears in her bar-admission documentation. Her
  middle name, Hannah, also appears on certain bar documentation.


  AMERICAS 108823587
Case 1:21-cv-22440-KMW Document 63 Entered on FLSD Docket 09/03/2021 Page 2 of 5



  She also is admitted to practice before the United States Court of Appeals for the Third Circuit,

  the United States Court of Appeals for the Ninth Circuit and the United States Court of Appeals

  for the Tenth Circuit.

            2.         Movant, Maria J. Beguiristain of White & Case LLP, 200 South Biscayne

  Boulevard, Suite 4900, Miami, Florida 33131, (305) 371-2700, is a member in good standing of

  the Florida Bar and the United States District Court for the Southern District of Florida,

  maintains an office in this State for the practice of law and is authorized to file through the

  Court’s electronic filing system. Movant consents to being designated as a member of the Bar of

  this Court with whom the Court and opposing counsel may readily communicate regarding the

  conduct of the case, upon whom filings shall be served, who shall be required to electronically

  file and serve all documents and things that may be filed and served electronically and who shall

  be responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures.

            3.         In accordance with the local rules of this Court, Ms. Epstein has made payment of

  this Court’s $200.00 admission fee.

            4.         A certification signed by Ms. Epstein in accordance with Rule 4(b) of the Rules

  Governing the Admission, Practice, Peer Review, and Discipline of Attorneys for the Southern

  District of Florida is attached to this motion.

            5.         Ms. Epstein, by and through designated counsel and pursuant to Section 2B of the

  CM/ECF Administrative Procedures, hereby requests the Court to provide notice of electronic

  filings to her at kate.epstein@kirkland.com.

            WHEREFORE, Maria J. Beguiristain moves this Court to enter an order permitting

  Katherine Epstein to appear before this Court on behalf of Defendants Facebook, Inc. and Mark


                                                       2
  AMERICAS 108823587
Case 1:21-cv-22440-KMW Document 63 Entered on FLSD Docket 09/03/2021 Page 3 of 5



  Zuckerberg for all purposes relating to the proceedings in the above-styled matter and directing

  the Clerk to provide notice of electronic filings to Ms. Epstein.


  Dated: September 3, 2021
                                                 By: s/ Maria J. Beguiristain
                                                      Maria J. Beguiristain
                                                      Florida Bar No. 69851
                                                      mbeguiristain@whitecase.com
                                                      WHITE & CASE LLP
                                                      200 South Biscayne Boulevard
                                                      Suite 4900
                                                      Miami, Florida 33131
                                                      Telephone: (305) 371-2700
                                                      Facsimile: (305) 358-5744

                                                       Counsel for Defendants Facebook, Inc. and
                                                       Mark Zuckerberg




                                                   3
  AMERICAS 108823587
Case 1:21-cv-22440-KMW Document 63 Entered on FLSD Docket 09/03/2021 Page 4 of 5




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on September 3, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using the Court’s CM/ECF system and that the foregoing

  document will be served on all counsel of record via transmission of a notice of electronic filing

  generated by the CM/ECF system.


                                                      By: s/ Maria J. Beguiristain
                                                             Maria J. Beguiristain




                                                  4
  AMERICAS 108823587
Case 1:21-cv-22440-KMW Document 63 Entered on FLSD Docket 09/03/2021 Page 5 of 5




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-22440-CIV-WILLIAMS/MCALILEY

  DONALD J. TRUMP, et al.,

                       Plaintiffs,
  v.

  FACEBOOK, INC. and MARK
  ZUCKERBERG,

              Defendants.
  _____________________________/

                                CERTIFICATION OF KATHERINE EPSTEIN

            I, Katherine Epstein, pursuant to Rule 4(b) of the Rules Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys for the Southern District of Florida, hereby

  certify that (1) I have studied the Local Rules of the United States District Court for the Southern

  District of Florida; (2) I am a member in good standing of the District of Columbia Bar and the

  Bar of the State of New York; and (3) I have not filed three or more motions for pro hac vice

  admission in this District within the last 365 days.




                                                s/ Katherine Epstein
                                                Katherine Epstein




  AMERICAS 108823587
